   Case 4:18-cv-00902-A Document 98 Filed 04/24/20   PageII1S,ofDISTRJr 'T I 'Ill2104
                                                                 2 PageID         IRT
                                                     NORTHERN.DISTRICYOF            TEXAS
                                                                 FILED
                IN THE UNITED STATES DISTRICT' COlRT APR 2 4
                     NORTHERN DISTRICT OF TE AS                ..
                                                                         ~~20
                         FORT WORTH DIVISION
                                                  CLERK, U.S. D!STRIC;f'COURT
                                                   By
 DIAMONDBACK INDUSTRIES, INC.,    §          !.__             Deputy

                                     §
            Plaintiff,               §
                                     §
 vs.                                 §   NO. 4:18-CV-902-A
                                     §
 REPEAT PRECISION, LLC, ET AL.,      §
                                     §
            Defendants.              §


                                 0 R D E R

       On April 22, 2020, the court was informed that plaintiff,

Diamondback Industries, Inc., had filed a proceeding in

 bankruptcy under Case No. 20-41504-ELM-11 in the United States

Bankruptcy Court for the Northern District of Texas, Fort Worth

Division.    According to Miscellaneous Order No. 33 of this

court, any proceedings arising under Title 11 or arising in or

 related to a case under Title 11 are referred automatically to

· the Bankruptcy Judges of this district for consideration and

resolution consistent with law. Accordingly,

       The court ORDERS that the above-captioned action be, by way

of the automatic reference, transferred to the bankruptcy court

of the Fort Worth Division of this district for consideration




                                     1
  Case 4:18-cv-00902-A Document 98 Filed 04/24/20   Page 2 of 2 PageID 2105


and resolution consistent with law.
     SIGNED April 24, 2020.




                                    2
